                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                               ATHENS DIVISION

STEPHEN R. COLLETT and FELICITY *
COLLETT,
                                *
     Plaintiffs,
                                *
vs.                                                 CASE NO. 3:18-CV-66 (CDL)
                                *
OLYMPUS MEDICAL SYSTEMS CORP.
and OLYMPUS AMERICA INC.,       *

    Defendants.                         *


                                     O R D E R

    If    a   foreign        corporation    sells    its    product   through    a

separate affiliated distributor throughout the United States but

does not specifically instruct its distributor in which states to

distribute its product, can someone injured by the product sue

the foreign manufacturer in the state where the injured party

resides when the party was injured in that state and the product

was sold there?         Defendant Olympus Medical Systems Corporation

says “no,” which leads to the related troublesome conclusion that

it can be sued nowhere in the United States, even though it has

reason   to   know    that    its   product   will   be    sold   throughout    the

United States.

    Plaintiffs allege that they suffered injuries caused by a

defective Olympus CF-H180AL colonoscope.              Olympus Medical Systems

Corporation, a Japanese corporation with its principal place of

business in Japan, manufactured the colonoscope in Japan and sold
it to an affiliate company, Olympus America, Inc., that imported

the colonoscope into the United States.                           Olympus America then

sold    the    colonoscope      to    Athens         Gastroenterology        Associates     in

Athens, Georgia, where it was used to perform a colonoscopy on

Stephen       Collett.      Plaintiffs           allege    that    the    colonoscope      was

defectively          designed   in      a    manner       that    permitted       infectious

materials to be transferred from one patient to another, that

Stephen       contracted        human        immunodeficiency            virus     from    the

colonoscope, and that his wife Felicity contracted the virus from

Stephen.       Plaintiffs brought this action against Olympus Medical

and Olympus America.            Olympus America does not challenge personal

jurisdiction in this Court, but Olympus Medical does and seeks

dismissal of Plaintiffs’ claims against it for lack of personal

jurisdiction.          For the reasons set forth below, Olympus Medical’s

motion to dismiss (ECF No. 60) is denied.

                                        DISCUSSION

       In     this    diversity      case,       the   Court     may   exercise     personal

jurisdiction over a non-resident defendant like Olympus Medical

only    if     (1)    jurisdiction          is   appropriate        under    the    long-arm

statute of Georgia (the state where the Court sits) and (2) the

exercise of jurisdiction does not violate the Due Process Clause

of the Fourteenth Amendment to the United States Constitution.

Diamond Crystal Brands, Inc. v. Food Movers Int’l, Inc., 593 F.3d

1249,    1257-58       (11th    Cir.        2010).        “A     plaintiff       seeking   the



                                                 2
exercise of personal jurisdiction over a nonresident defendant

bears the initial burden of alleging in the complaint sufficient

facts to make out a prima facie case of jurisdiction.”                        Id. at

1257 (quoting United Techs. Corp. v. Mazer, 556 F.3d 1260, 1274

(11th Cir. 2009)).         “Where, as here, the defendant challenges

jurisdiction by submitting affidavit evidence in support of its

position, ‘the burden traditionally shifts back to the plaintiff

to   produce   evidence        supporting    jurisdiction.’”      Id.     (quoting

Mazer, 556 F.3d at 1274).           “Where the plaintiff’s complaint and

supporting evidence conflict with the defendant’s affidavits, the

court must construe all reasonable inferences in favor of the

plaintiff.”     Id.    (quoting     Meier    ex    rel.   Meier   v.    Sun    Int’l

Hotels, Ltd., 288 F.3d 1264, 1269 (11th Cir. 2002)).

I.   Factual Background

     Plaintiffs allege that Olympus Medical “transacts business

within [Georgia], has committed a tortious act or omission within

this state, and/or has committed a tortious injury in this state

caused by an act or omission outside of this state.”                          3d Am.

Compl. ¶ 9, ECF No. 54.           Plaintiffs further allege that Olympus

Medical “regularly does and solicits business, and engages in

other   persistent    courses      of   conduct,    and   derives      substantial

revenue from services rendered in the State of Georgia.”                         Id.

¶ 10.     Plaintiffs’ claims against Olympus Medical are based on

alleged   defects     in   a   colonoscope    that    Plaintiffs       allege    was



                                         3
“designed, manufactured and sold as new by Olympus [Medical].”

Id.     ¶ 21     (alleging        that     the    colonoscope     was   designed,

manufactured,      and   sold      by    “Olympus,”    which    includes   Olympus

Medical and Olympus America).

      It    is    undisputed        that    Olympus    Medical      designed    and

manufactured the CF-H180AL colonoscope that was used on Stephen

Collett at Athens Gastroenterology.                Tashiro Decl. ¶ 8, ECF No.

32-2.      In    response    to    Plaintiffs’     jurisdictional    allegations,

Olympus Medical submitted a declaration that states, in relevant

part:

      * Olympus Medical “designs and manufactures the CF-
      H180AL Colonoscope,” and the design and manufacturing
      takes place in Japan.   Taguchi Decl. ¶¶ 5-6, ECF No.
      62-1.

      * Olympus Medical “is not responsible for and does not
      control the marketing, advertising, promotion, sale, or
      distribution of the CF-H180 in the United States, []
      does not assist with or provide input into any such
      activities   with   respect   to   Georgia   healthcare
      providers,” and “does not contract with any Georgia
      healthcare providers for the manufacturing, service,
      sales, or marketing of medical equipment.”    Id. ¶¶ 7,
      29.

      * Olympus Medical is a separate and distinct legal
      entity from the other Olympus companies, including
      Olympus America. Id. ¶ 8.

      * Olympus Medical does not transact or conduct business
      in Georgia, does not employ agents or representatives
      in Georgia, does not have any property in Georgia, does
      not maintain a mailing address or telephone number in
      Georgia, has no bank accounts in Georgia, and pays no
      Georgia taxes. Id. ¶¶ 11, 30-33.

      * Olympus      Medical is not              qualified, licensed,      or
      authorized     to do business              in Georgia and has        no


                                            4
    affiliates,  subsidiaries,          or   related   entities    in
    Georgia. Id. ¶¶ 12-13.

    * Olympus Medical has no registered agent, facilities,
    offices, employees, or agents in Georgia.   Id. ¶¶ 14-
    15, 18.

    * Olympus Medical “does not derive any direct revenue
    from services performed within Georgia or goods or
    products used in Georgia” and “does not derive revenue
    from the sale of medical devices to end users in the
    United States.” Id. ¶¶ 19-20.

    * Olympus Medical “has not sold products into Georgia”
    and does not provide repair or maintenance services in
    Georgia. Id. ¶¶ 21, 23.

    * Olympus Medical does not ship or sell its products to
    end users.      For a product that Olympus America
    purchases, Olympus Medical ships the package to an
    airport in Tokyo, Japan, and Olympus America imports
    the product into the United States. Id. ¶ 22.

    * Although Olympus Medical “is identified on several
    public   websites   that   are   accessible  worldwide,
    including in Georgia, [Olympus Medical] does not
    provide goods or services through those websites.” Id.
    ¶ 24.

    * Olympus Medical “has not and does not target
    healthcare providers in Georgia for the sale and
    distribution    of    medical   devices,”    “does   not
    purposefully   direct    its  business    activities  to
    healthcare providers in Georgia,” and “has not and does
    not purposefully place medical devices into the stream
    of commerce in Georgia.” Id. ¶¶ 25-27.

    * Olympus Medical “OMSC has no reason to anticipate
    that, after it sells a CF-H180 to [Olympus America], a
    CF-H180 will end up in any particular U.S. state,
    including Georgia.” Id. ¶ 28.

    In   response   to   the   declaration,   Plaintiffs   point   to   the

following evidence:

    * The Olympus group of companies claims to have 70%
    global market share in the gastrointestinal endoscope
    market; Olympus Medical is responsible for production

                                    5
     of   those    endoscopes,    including    the   CF-H180AL
     colonoscope. See Pls.’ Resp. to Def.’s Mot. to Dismiss
     2, ECF No. 84 (citing Med. Bus. of Olympus, Olympus
     Largest Business Domain: from Early Diagnosis to
     Minimally    Invasive    Therapy,    https://www.olympus-
     global.com/ir/data/pdf/ir_medical_2017_01.pdf); Taguchi
     Decl. ¶ 5.

     * Olympus Medical sells products, including the CF-
     H180AL colonoscope, to affiliated companies Olympus
     America and Olympus Corporation of the Americas.
     Olympus America and Olympus Corporation of the Americas
     “then sell those scopes to consumers in the United
     States, including Georgia, within their own business
     and sales discretion.”     Olympus Medical’s Resp. to
     Pls.’ Interrog. No. 7, ECF No. 69-3 at 4.

     * Olympus Medical admits that it had a contract with
     Olympus America “for the sale of [Olympus Medical]’s
     products prior to 2017.” Def.’s Reply in Supp. of Mot.
     to Dismiss 4, ECF No. 87.1

     * On April 5, 2010, Olympus America ordered eighty-nine
     CF-H180AL colonoscopes from Olympus Medical.      Pls.’
     Resp. to Def.’s Mot. to Dismiss Ex. C, Purchase Order
     No. 110401-000 at 2, ECF No. 86-3 at 2. The unit price
     per colonoscope was $14,737.80, for a total cost of
     $1,311,664.20.    Id.2   In the same purchase order,
     Olympus America also ordered nearly six hundred units


1
  There is no copy of this agreement in the present record. Plaintiffs
represent that the only distribution agreement Olympus Medical produced
in response to their document request seeking agreements governing the
sale of Olympus Medical’s products in Georgia was a 2017 distribution
agreement   between   Olympus   Medical’s    parent   company,    Olympus
Corporation, and Olympus America’s parent company, Olympus Corporation
of the Americas.    See Pls.’ Resp. to Def.’s Mot. to Dismiss Ex. A,
Master – Distribution Agreement Americas, ECF No. 86-1.        Under the
agreement, Olympus Corporation of the Americas and its associated
companies (like its wholly-owned subsidiary Olympus America) are
distributors of Olympus brand medical device products in the Americas.
Id. at 2-3, ECF No. 86-1 at 2-3.         The goal of the distribution
agreement is to optimize sales of Olympus brand medical devices in the
Americas. Id. at 4, ECF No. 86-1 at 4. Olympus Medical is the “Olympus
Group” entity that manufactures Olympus brand medical endoscopes,
including the CF-H180AL colonoscopes. See, e.g., Tashiro Decl. ¶ 7.
2 It is the Court’s understanding based on the present record that the

purchase transactions are denominated in U.S. dollars and that Olympus
America only distributes Olympus Medical products in the United States.

                                   6
      of other Olympus Medical devices,             for   an   additional
      cost of more than $7 million.

      * Olympus America’s 2009 medical products marketing
      plan identified customer segments “for the purpose of
      creating   and   delivering  targeted    and    effective
      marketing   strategies   to   increase    total    market
      penetration,” and the target customer segments include
      ambulatory surgery centers where colonoscopies are
      performed, as well as gastroenterologist offices that
      provide office-based endoscopy.   Pls.’ Resp. to Def.’s
      Mot. to Dismiss Ex. D., 142P Business Plan 5, ECF No.
      86-4 at 5. It also highlights “an Olympus market share
      of more than 70 percent” and discusses strategies “to
      improve profitability and market penetration,” in part
      by transitioning customers “to the 180 platform.”     Id.
      at 9, ECF No. 86-4 at 9.

      * Olympus Medical does not prohibit the distribution or
      sale of its colonoscopes in any state.          Olympus
      Medical’s Resp. to Pls.’ Interrog. No. 21, ECF No. 69-3
      at 10.

II.   May the Court Exercise Jurisdiction Under Georgia’s Long-Arm
      Statute?

      Under   Georgia’s   long-arm       statute,     Georgia     courts    may

exercise personal jurisdiction over a nonresident defendant if

the defendant, “in person or through an agent”:

      (1) Transacts any business within this state;

      (2) Commits a tortious act or omission within this
      state, except as to a cause of action for defamation of
      character arising from the act; [or]

      (3) Commits a tortious injury in this state caused by
      an act or omission outside this state if the tort-
      feasor regularly does or solicits business, or engages
      in any other persistent course of conduct, or derives
      substantial revenue from goods used or consumed or
      services rendered in this state[.]

O.C.G.A. § 9-10-91.




                                     7
     Plaintiffs argue that Olympus Medical transacts business in

Georgia through Olympus America.                    In the alternative, Plaintiffs

assert    that     Olympus    Medical          committed        a    tortious    injury    in

Georgia caused by an act or omission outside of Georgia and that

Olympus Medical regularly does or solicits business, or engages

in any other persistent course of conduct, or derives substantial

revenue    from    goods     used    or     consumed       or       services    rendered   in

Georgia.        Plaintiffs allege that Olympus Medical designed and

manufactured a defective colonoscope that injured Stephen Collett

in   Georgia.        The     Court    is       thus      satisfied       that    Plaintiffs

adequately      alleged    that      Olympus        Medical         committed   a   tortious

injury    in    Georgia    caused      by      an    act   or       omission    outside    of

Georgia.       Such conduct only confers jurisdiction under Georgia’s

long arm statute if there is enough evidence to suggest that

Olympus Medical       “regularly does or solicits business, or engages

in any other persistent course of conduct, or derives substantial

revenue from goods used or consumed or services rendered in”

Georgia.       O.C.G.A. § 9-10-91(3).

     Although       Olympus    Medical          insists     that       Plaintiffs     cannot

possibly meet this burden, Olympus Medical admits that it had an

agreement to sell its products to Olympus America, which then

distributed       those    products       in       the   United       States.       So,   when

Olympus Medical sold its medical products to Olympus America, it

expected that those products would be sold to customers in the



                                               8
United     States.           It    is   thus   reasonable         to    infer    that       Olympus

Medical        sold        medical        devices,           including        the      CF-H180AL

colonoscope,          to    its    affiliates         like    Olympus     America          for    the

purpose of having those devices distributed in the United States,

including Georgia.                Olympus Medical did not exclude Georgia from

the territory in which its medical products could be sold.

       A medical device manufacturer like Olympus Medical should

reasonably expect its products to be sold in Georgia when it

sells those products to an affiliated company for the purpose of

distributing the products throughout the United States and does

not exclude Georgia from the territories where its products may

be sold.         A medical device manufacturer claiming to control 70%

of   the    global         gastrointestinal           endoscope        market—seven         out    of

every      ten    endoscopes            sold—may      reasonably         expect       to    derive

substantial revenue from the sale of those products (or even a

subsection       of    them)       in    the   United     States,       including          Georgia.

Although     Olympus         Medical      denies      receiving        direct    revenue         from

U.S. sales, it does not dispute that it receives indirect revenue

from    such     sales—Olympus           America      pays     Olympus     Medical         for    the

scopes and sells the scopes in the United States.                                    In a single

month,     Olympus         America      ordered       approximately       ninety       CF-H180AL

colonoscopes          from    Olympus       Medical,         at   a    cost     of    more       than

$14,000.00 per unit (almost $1.3 million total), plus nearly six

hundred     units      of     other      Olympus       Medical        devices.        For     these



                                                  9
reasons, the present record at least supports the inference that

Olympus Medical derives substantial revenue from goods used in

Georgia, and the Court finds that it may exercise jurisdiction

under Georgia’s long-arm statute.

III. Does the Due Process Clause Permit Jurisdiction?

       Having    concluded      that    Georgia’s     long-arm      statute     permits

jurisdiction      over       Olympus    Medical,    the     Court   must    determine

whether the Due Process Clause permits jurisdiction.                            The Due

Process    Clause       of     the     Fourteenth     Amendment       requires     that

“individuals have ‘fair warning that a particular activity may

subject [them] to the jurisdiction of a foreign sovereign[.]’”

Burger King Corp. v. Rudzewicz, 471 U.S. 462, 472 (1985) (first

alteration in original) (quoting Shaffer v. Heitner, 433 U.S.

186, 218 (1977) (Stevens, J., concurring in judgment)).                            With

this “fair warning” requirement, “the Due Process Clause ‘gives a

degree    of    predictability          to   the    legal    system      that    allows

potential defendants to structure their primary conduct with some

minimum assurance as to where that conduct will and will not

render    them     liable       to     suit[.]’”     Id.     (quoting       World-Wide

Volkswagen Corp. v. Woodson, 444 U.S. 286, 297 (1980)).                             The

courts recognize two types of jurisdiction that are consistent

with     the     Due     Process        Clause:     “general        or     all-purpose

jurisdiction,          and    specific       or     case-linked       jurisdiction.”

Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915,



                                             10
919 (2011).           The Court may exercise general jurisdiction over a

foreign corporation if the corporation has contacts with Georgia

that    “are     so    ‘continuous        and     systematic’        as   to    render     [it]

essentially at home in” Georgia.                      Id. (quoting Int’l Shoe Co. v.

Washington,       326     U.S.    310,     317    (1945)).        “The      ‘paradigm      all-

purpose       forums’     in     which    a     corporation      is   at    home     are    the

corporation’s place of incorporation and its principal place of

business.”         Waite v. All Acquisition Corp., 901 F.3d 1307, 1317

(11th Cir. 2018), cert. denied sub nom. Waite v. Union Carbide

Corp., 139 S. Ct. 1384 (2019) (mem.).                          Here, the Third Amended

Complaint       does      not     allege       any     facts    to    establish       general

jurisdiction over Olympus Medical.

       But      Plaintiffs       did     present       enough     facts        to   establish

specific jurisdiction.              “Where a forum seeks to assert specific

jurisdiction over an out-of-state defendant who has not consented

to     suit     there,”     the     Due        Process    Clause’s        “‘fair    warning’

requirement       is    satisfied         if    the    defendant      has      ‘purposefully

directed’ his activities at residents of the forum . . . and the

litigation results from alleged injuries that ‘arise out of or

relate to’ those activities.”                   Burger King Corp., 471 U.S. at 472

(footnote       omitted)       (first     quoting      Keeton    v.   Hustler       Magazine,

Inc.,     465    U.S.     770,     774     (1984),       then    quoting        Helicopteros

Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 414 (1984).

“Thus ‘[t]he forum State does not exceed its powers under the Due



                                                11
Process     Clause        if     it     asserts         personal        jurisdiction          over    a

corporation        that        delivers         its     products       into     the        stream    of

commerce with the expectation that they will be purchased by

consumers in the forum State’ and those products subsequently

injure    forum      consumers.”            Id.    at    473    (alteration           in    original)

(quoting World-Wide Volkswagen Corp., 444 U.S. at 297–98).3

      Here,        Olympus       Medical          admits       that     it     manufactured          the

colonoscope that allegedly injured Plaintiffs and that it sold

the colonoscope to an affiliated company, which sold it to Athens

Gastroenterology in Georgia.                      Furthermore, Olympus Medical sought

to   achieve       and    maintain          a     significant         market     share       for     its

products,      which           required          optimum        sales        activity        by      its

distributors in the United States.                         When Olympus Medical sold its

endoscopes,        including          its       CF-H180AL       colonoscopes,          to     Olympus

America,      it     knew       where       the       scopes     were        going:    to     medical

providers in the United States.                        Olympus Medical did not restrict

the sales of its scopes to certain areas of the United States,

and it did not take any steps to prevent its colonoscopes from

being sold to medical providers in Georgia.                              Accordingly, Olympus


3
  The Court understands that in World-Wide Volkswagen, the Supreme Court
concluded that an Oklahoma court could not exercise personal
jurisdiction over companies that sold an Audi automobile in New York to
New York residents who “happened to suffer an accident while passing
through Oklahoma.” World-Wide Volkswagen Corp., 444 U.S. at 295. That
is because the companies had “no activity whatsoever in Oklahoma,” did
not directly sell cars in Oklahoma, and did not indirectly seek to
serve the Oklahoma market.    Id.   In contrast, here, Olympus Medical
sought to sell its endoscopes throughout the United States, including
Georgia, and entered agreements with affiliated distributors to so.

                                                   12
Medical reasonably expected (or should have reasonably expected)

that its endoscopes, including its CF-H180AL colonoscopes, would

be purchased for use in Georgia.

     Olympus     Medical   urges    the        Court   to    adopt   a   “stream    of

commerce   plus”    approach       and     conclude      that    Plaintiffs       must

establish that Olympus Medical purposefully directed its actions

specifically toward Georgia.             The “stream of commerce plus” test

originated in the plurality opinion of Asahi Metal Industry Co.

v. Superior Court of California, 480 U.S. 102 (1987) (plurality).4

Although   the   Supreme   Court     revisited         its   stream      of   commerce

analysis in J. McIntyre Machinery, Ltd. v. Nicastro, 564 U.S. 873

(2011), it did not reach a majority opinion adopting the “stream


4 In Asahi, the question was whether the California courts could, in a
case where the plaintiff was not a California resident, exercise
personal jurisdiction over a foreign defendant that manufactured valve
stems in Japan and sold them to a Taiwanese company for use in finished
tire tubes that were sold throughout the world. The Taiwanese company
sold a portion of its finished tire tubes with the defendant’s valve
stem in the United States, including California. The plurality opinion
stated that the “placement of a product into the stream of commerce,
without more, is not an act of the defendant purposefully directed
toward the forum State” and that additional conduct “may indicate an
intent or purpose to serve the market in the forum State,” such as
“marketing the product through a distributor who has agreed to serve as
the sales agent in the forum State.”       480 U.S. at 112. But both
concurrences rejected the “additional conduct” requirement.    Instead,
they concurred in the judgment because the plaintiff was not a
California resident, so California’s minimal interests in the matter
were strongly outweighed by the serious burdens placed on the alien
defendant. See id. at 116-17 (Brennan, J., concurring) (adopting Part
II-B but not Part II-A and finding that the case was “one of those rare
cases in which ‘minimum requirements inherent in the concept of “fair
play and substantial justice” . . . defeat the reasonableness of
jurisdiction even [though] the defendant has purposefully engaged in
forum activities’” (alterations in original) (quoting Burger King
Corp., 471 U.S. at 477–78)); id. at 121-22 (Stevens, J., concurring)
(adopting Part II-B but not Part II-A).

                                          13
of commerce plus” test.             In J. McIntyre Machinery, Justice Breyer

concurred     in    the    judgment      reversing     the   New     Jersey       Supreme

Court’s decision that a New Jersey court could exercise personal

jurisdiction       over    a   British      manufacturer     that    sold     a    single

machine to a New Jersey customer through an American distributor

but had no other contacts with New Jersey.                          In reaching his

decision, Justice Breyer found that resolving the case required

“no    more    than       adhering    to”     the    Supreme    Court’s       existing

precedents.        Id. at 890 (Breyer, J., concurring in the judgment).

Justice Breyer disagreed with the “plurality’s seemingly strict

no-jurisdiction rule,” expressing concern that the plurality had

not fully considered its modern-day consequences.                      Id.        Olympus

Medical pointed to no binding precedent adopting a “stream of

commerce plus” requirement after J. McIntyre Machinery, and the

Court declines to apply such a test.5                  And, the Court reiterates

that   the    present      record    supports    the    conclusion     that       Olympus

Medical engaged in a regular course of dealing that resulted in

the delivery of hundreds of its products to the United States in

5
  Olympus Medical cited Quashie v. Olympus America, Inc., 315 F. Supp.
3d 1329 (N.D. Ga. 2018), where the district court concluded that it
could not exercise personal jurisdiction over Olympus Medical because
it found that the plaintiff’s factual allegations, taken as true, did
not establish that Olympus Medical placed its Q180V duodenoscope into
the stream of commerce with the expectation that it would be purchased
by consumers in Georgia.      Id. at 1339.    Quashie is not binding
precedent, and the factual background is distinguishable.    Unlike in
Quashie, Plaintiffs here alleged and presented evidence that Olympus
Medical manufactured the CF-H180 colonoscope that allegedly caused
Plaintiffs’ injuries and that Olympus Medical sold its CF-H180
colonoscopes to Olympus America for the purpose of having them sold in
the United States, including Georgia.

                                            14
a single month, with no restriction on sales of the world’s most

popular endoscopes to Georgia customers.

       Olympus Medical argues that Madara v. Hall, 916 F.2d 1510

(11th Cir. 1990) is directly on point.                              It is not.          Madara

involved a libel claim against pop rock superstar Daryl Hall, who

made     some     unflattering       comments         about        the     plaintiff    in     a

telephone        interview      with       a   reporter           for     Music     Connection

magazine.        Hall was in New York, the reporter was in California,

and the comments were quoted in an issue of the magazine.                                    The

plaintiff filed a libel action against Hall in Florida, asserting

in   part     that     personal      jurisdiction              existed    because     eighteen

copies of the magazine were mailed to Florida, plus additional

copies     may    have   been     available          on    Florida       newsstands.         The

Eleventh Circuit emphasized that a defendant “will not be haled

into   a    jurisdiction        as     a   result         of    random,     fortuitous,      or

attenuated contacts . . . or because of the unilateral activity

of a third person.”             Id. at 1516.              The Eleventh Circuit found

that   Hall      had   not   purposefully           established          sufficient    minimum

contacts with Florida because he did not publish the magazine or

sell it in Florida, and his other Florida activities (concert

performances and recording sales) had nothing to do with the

alleged libel.         Id. at 1517-19.              Here, unlike in Madara, Olympus

Medical’s contacts with Georgia are not random, fortuitous, or

because of the unilateral activity of a third person.                                 Instead,



                                               15
they   are   the    result   of   Olympus      Medical’s   desire   to   sell   its

products     like   the    CF-H180AL     colonoscope    throughout      the   United

States, including Georgia, through its affiliated distributors.

       Olympus Medical also relies on Daimler AG v. Bauman, 571

U.S. 117 (2014) and Bristol-Myers Squibb Co. v. Superior Court of

California,    137    S.   Ct.    1773   (2017).       Neither   case    reached   a

holding on the issue presented here.                Rather, Daimler concerned

“the authority of a court in the United States to entertain a

claim brought by foreign plaintiffs against a foreign defendant

based on events occurring entirely outside the United States.”

571 U.S. at 120.           The plaintiffs attempted to invoke general

jurisdiction over Daimler in California, arguing that Daimler may

be sued in California “on any and all claims against it, wherever

in the world the claims may arise.”                Id. at 121.       The Supreme

Court found that because Daimler was not “at home” in California,

it could not be “subject to suit there on claims by foreign

plaintiffs having nothing to do with anything that occurred or

had its principal impact in California.”                Id. at 139.6      Bristol-

Myers Squibb concerned whether the California courts had specific

jurisdiction to entertain the claims of nonresidents against a


6 In Daimler, the Supreme Court did note that for a court to have
specific jurisdiction, the action must arise out of or relate to the
defendant’s contacts with the forum. 571 U.S. 127. Here, this action
arises out of injuries allegedly caused by Olympus Medical’s CF-H180AL
colonoscope; Olympus Medical sold such scopes to an affiliate company
for the purpose of having them imported into the United States,
including Georgia.

                                          16
Delaware    pharmaceutical            company       with    its    principal      place     of

business in New York.              137 S. Ct. at 1777.               The Supreme Court

concluded       that   California        courts      could    not    exercise      specific

jurisdiction over the claims of the nonresidents who did not

receive    or    ingest      the   allegedly        defective       drug   in    California

because specific jurisdiction requires an affiliation between the

forum and the underlying controversy.7                     Id. at 1781-82.        There was

no apparent dispute, though,                   that the claims of the              resident

plaintiffs—who were prescribed the drug in California, ingested

it in California, and were injured in California—could pursue

their claims in the California courts.

     In    summary,         drawing      all    reasonable        inferences      from     the

present    record      in    Plaintiffs’        favor,     the    Court’s       exercise   of

personal jurisdiction over Olympus Medical would not offend due

process    because      Olympus       Medical       reasonably      expected      that     its

endoscopes,       including        its     CF-H180AL        colonoscopes,         would     be

purchased for use in Georgia.

     As     a    matter      of    obiter       dictum,       the    Court       notes     the

troublesome result if Olympus Medical’s rationale is carried to

its ultimate conclusion.              A foreign manufacturer could set up an

7
  The fact that the defendant pharmaceutical company contracted with a
California company to distribute its drug nationally did not provide a
basis for personal jurisdiction over claims brought by nonresidents
because there was no allegation that (1) the defendant engaged in acts
with the contractor in California, (2) the defendant was liable for the
contractor’s California conduct, or (3) the plaintiffs received the
drug via the California contractor.   Bristol-Myers Squibb Co., 137 S.
Ct. at 1783.

                                               17
arrangement       with      its    affiliated          distributor      such   that     the

distributor     is    authorized,         and    even       required    pursuant   to   the

distributor       agreement,        to     sell        the    manufacturer’s       product

throughout the United States, with the clear expectation that it

should sell the product in any state where demand exists.                               But

the   foreign     manufacturer           does    not    direct    its    distributor    to

restrict    its      sales    to    any    particular         state.      Under    Olympus

Medical’s       argument,          the     manufacturer           can     escape      legal

responsibility        for    any    defect       in    its    product   because    it   has

decided that its product will be sold generally everywhere but

nowhere in particular.             Constitutional due process protection may

be broad, but it is not unlimited.                      It does not provide shelter

for a foreign manufacturer that purposefully makes its product

available in the United States when that product causes injury in

a state where the manufacturer had a reasonable expectation its

product would be sold.

                                         CONCLUSION

      For the reasons set forth above, the Court finds that it may

exercise    personal         jurisdiction            over    Olympus    Medical    Systems

Corporation.         Accordingly, Olympus Medical’s motion to dismiss

(ECF No. 60) is denied.




                                                18
                     AMENDED SCHEDULING ORDER

    The scheduling/discovery order entered on May 20, 2019 (ECF

No. 63) is amended to the following extent:

    Fact discovery shall end on July 27, 2020.

    Plaintiffs’ expert disclosures are due by June 24, 2020.

    Defendants’ expert disclosures are due by July 27, 2020.

    Plaintiff’s rebuttal expert disclosures are due by August

25, 2020.

    Summary judgment motions are due by October 5, 2020.

    If no summary judgment motion is filed, then any motion to

exclude expert witnesses pursuant to Federal Rule of Evidence 702

shall be filed by October 26, 2020.   If a summary judgment motion

is filed, then any motion to exclude expert witnesses is due

within twenty-one days after the Court rules on the last pending

summary judgment motion or by the deadline for motions in limine

set in a notice setting pretrial conference, whichever is sooner.

    IT IS SO ORDERED, this 22nd day of January, 2020.

                                 S/Clay D. Land
                                 CLAY D. LAND
                                 CHIEF U.S. DISTRICT COURT JUDGE
                                 MIDDLE DISTRICT OF GEORGIA




                                19
